Citation Nr: 0921286	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  03-09 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.	Entitlement to service connection for a disorder 
manifested by blackouts.

3.	Entitlement to service connection for a disorder 
manifested by memory loss.

4.	Entitlement to service connection for a giant cell tumor 
of the right foot.

5.	Entitlement to service connection for a disorder 
manifested by numbness of the right arm.

6.	Entitlement to service connection for a disorder 
manifested by numbness of the right leg. 




REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs
		

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to 
December 1988, and his military decorations include the Navy 
Achievement Medal.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional  Office (RO) in 
Denver, Colorado.  

In May 2004, the Veteran testified during a hearing at the RO 
before the undersigned Veterans Law Judge of the Board, and a 
transcript of the proceeding is of record.  Then in September 
2004, the Board remanded the case to the RO (via the Appeals 
Management Center (AMC)) for further development.

Presently, the Board will decide claims for service 
connection for an acquired psychiatric disorder, disorders 
manifested by blackouts and memory loss, and a giant cell 
tumor of the right foot.  The issues of service connection 
for disorders manifested by numbness of the right arm and leg 
are being addressed in the REMAND portion of the decision 
below and are again REMANDED to the RO via the AMC, in 
Washington, DC.

As indicated in the September 2004 remand, the Veteran's May 
2004 hearing testimony raised the issues of entitlement to 
service connection for residuals of a right shoulder injury.  
Another claim raised was service connection for polysubstance 
abuse as secondary to PTSD.  See Allen v. Principi, 237 F.3d 
1368, 1381 (Fed. Cir. 2001) (while service connection on a 
direct basis for substance abuse is entirely precluded, there 
is a limited exception to this doctrine when there is "clear 
medical evidence" establishing that alcohol or drug abuse 
was acquired as secondary to a service-connected disability, 
itself not due to willful misconduct). These additional 
claims, however, still have not been developed and 
adjudicated by the RO.  Accordingly, the matters are again 
referred to the RO for appropriate development and 
consideration.


FINDINGS OF FACT

1.	The Veteran has been provided comprehensive notice of 
the evidence required to substantiate claims for service 
connection for an acquired psychiatric disorder, disorders 
manifested by blackouts and memory loss, and a giant cell 
tumor of the right foot, and apprised of the procedures for 
obtaining that supporting evidence and information.  
Moreover, VA has fulfilled its duty to assist him in 
obtaining the supporting evidence.

2.	The preponderance of the competent evidence is against 
finding that the Veteran currently has PTSD.

3.	There is no competent evidence that the Veteran has an 
acquired psychiatric disorder other than PTSD which is 
causally related to his service.  

4.	There is no competent evidence that a disorder 
manifested by blackouts is causally related to service, nor 
may it be presumed to have been incurred therein.

5.	The Veteran does not have a current disability 
manifested by memory loss.

6.	There is no competent evidence that a giant cell tumor 
of the right foot, or any post-operative residuals of removal 
of the tumor of the right foot, is causally related to 
service.


CONCLUSIONS OF LAW

1.	The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, are not met. 38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.307, 3.309 (2008).

2.	The criteria for service connection for a disorder 
manifested by blackouts           are not met. 38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

3.	The criteria for service connection for a disorder 
manifested by memory loss      are not met. 38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

4.	The criteria for service connection for a giant cell 
tumor of the right foot are not met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  (The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1)).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated from April 2001 through March 2009.  The 
April 2003 Statement of the Case (SOC) and later Supplemental 
SOCs (SSOCs) explained the general criteria to establish a 
claim for entitlement to service connection.  The VCAA notice 
further indicated the joint obligation between VA and the 
Veteran to obtain pertinent evidence and information, stating 
that VA would undertake reasonable measures to assist in 
obtaining further VA medical records, private treatment 
records and other Federal records.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  While there is no 
indication of notification concerning both the disability 
rating and effective date elements of a pending claim for 
benefits consistent with the holding in the Dingess/Hartman 
decision, as the underlying claims for service connection 
discussed below are being denied on the merits, the absence 
of notice on this subject has had no prejudicial effect upon 
adjudicating the appeal.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced).

The relevant notice information must have been timely sent.  
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The 
initial VCAA notice letter met this standard in that it 
preceded issuance of the October 2002 rating decision on 
appeal.  Meanwhile, the October 2004 and subsequent notice 
letters did not comport with this requirement.  However, the 
Veteran has had an opportunity to respond to the relevant 
VCAA notice correspondence in advance of the most recent May 
2009 Supplemental SOC (SSOC) readjudicating his claims.  
During this timeframe the Veteran underwent VA examination to 
determine the likely diagnosis and etiology of his claimed 
disabilities.  There is no indication of any further 
available evidence that must be associated with the record.  
The Veteran has therefore had the full opportunity to 
participate in the adjudication of the claims.   See Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 
F.3d 1317 (Fed. Cir. 2007).                

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment and hospitalization, service treatment 
records (STRs), service personnel records, and private 
treatment records.  The Veteran has undergone several VA 
Compensation and Pension examinations.  In accordance with 
the Board's September 2004 remand directives, the RO/AMC has 
requested information from the Veteran as to treatment from 
several VA and private medical providers, as well as 
regarding any claim for non-VA compensation benefits 
associated with a 2003 motor vehicle accident.  The RO/AMC 
has since obtained relevant treatment records and 
confirmation that with some providers these records are not 
on file, based on the Veteran's response.  The Veteran has 
also clarified that he is not receiving compensation benefits 
from the Social Security Administration or other agency or 
office in connection with the 2003 automobile accident.  In 
support of his claims, the Veteran has provided additional 
records from private treatment providers, documentation 
pertaining to    in-service pay records, and several lay 
statements.  He also testified during a May 2004 Travel Board 
hearing before the undersigned.  The record as it stands 
includes sufficient competent evidence to decide the claims.  
See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369  (Fed. Cir. 2004).  Accordingly, 
the Board will adjudicate the claims on the merits.

Background and Analysis 

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as psychiatric disorder where 
involving a psychosis, as well as an organic disorder of the 
nervous system, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  See also 38 C.F.R. § 3.384 (defining the term 
of psychosis for VA compensation purposes).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b). 

A.	Acquired Psychiatric Disorder

1.	PTSD

In addition to the above-referenced provisions, the criteria 
for establishing service connection for PTSD are: (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which provides that all psychiatric 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f). 


The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

If, however, the veteran's stressor is unrelated to 
participation in combat, then his lay testimony, in and of 
itself, is insufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting information from an independent source that 
corroborates his testimony or statements, such as service 
records.  See Cohen, 10 Vet. App. at 146-47.  See also Moreau 
v. Brown, 9 Vet. App. 389, 394-95 (1996).  The available 
sources for corroboration of a claimed stressor are not 
necessarily limited to service records, but may also include 
other sources of evidence such as lay statements from third-
party individuals.  See Cohen, 10 Vet. App. at 143 
(indicating that corroborating sources need not be found only 
in service records, contrary to what was previously set forth 
under the VA Adjudication Manual, M21-1, Part VI, para 
7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 
50.45(d) (1989)).

Credible supporting evidence of the actual occurrence of an 
in-service stressor does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  The Court similarly 
held in Pentecost v. Principi, 16 Vet. App. 124, 128-29 
(2002) that while the veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks." 

The Board has comprehensively reviewed the record, and 
determines that as the preponderance of the evidence is 
against the finding of a current diagnosis of PTSD, the 
criteria for service connection for this claimed disorder 
cannot be met.                 The initial criterion to 
establish service connection is competent evidence of a 
diagnosed disability.  Absent a present diagnosis of PTSD in 
this case, the consideration of whether there is a verified 
stressor from service is not dispositive and does not require 
a conclusive finding in resolving the claim for service 
connection for PTSD as a component of the overall claim 
pertaining to a generalized acquired psychiatric disorder. 

The evidence reflects that service treatment records do not 
provide specific  mention of psychological symptoms, 
complaints, or instances of treatment.           The 
Veteran's December 1988 examination for purpose of separation 
is absent mention of a diagnosis or treatment for a 
psychiatric disorder.                 

The Veteran's personnel file indicates that his military 
occupational designation was as a Navy Aircrewman.  In 
February 1986 he received the Status of a Search and Rescue 
Swimmer as part of a helicopter anti-submarine squadron.  In 
April 1986 he completed training and qualifications to be an 
aircrewman.  

In June 1986 as a member of a helicopter flight crew he was 
involved in the rescue of two downed aircrewman.  He was 
awarded the Navy Achievement Medal for another rescue 
operation in April 1987 in the waters of the East China Sea.  
Personnel records show that initially the Veteran received 
passing grades on all background tests and favorable 
performance evaluations.  He later received a poor 
performance evaluation for the time period from April 1987 to 
February 1988.            In February 1988 his recommendation 
for advancement was withdrawn and in   June 1988 he was 
suspended from flying as an aircrewman.  The Veteran and his 
representative have alleged that this was indicative of a 
behavioral change which correlated to stressful events that 
occurred throughout his service.

The Veteran has identified several incidents as alleged 
stressors during service.    As one stressor the Veteran 
indicates that the initial rescue operation he completed took 
place within one or two months of his duty assignment in this 
capacity, and that carrying out the mission itself was a 
dangerous and demanding requirement.        A second incident 
pertains to a rescue operation in which there was difficulty 
ascertaining how many individuals required having been saved 
from a stranded vessel.  He further indicates that on one 
instance the rescue helicopter upon which he was a passenger 
crashed into the sea and he had to be rescued.  A fourth 
event is that he had been scheduled to participate in a 
rescue flight but was replaced by a service comrade who was 
killed on that flight.  A fifth incident is that after having 
rescued a Korean national, he had administered first aid by 
having to drill a hole in the head of the victim and the 
Veteran had then been covered in blood.  The sixth incident 
pertains to his having given mouth-to-mouth resuscitation to 
his girlfriend who, along with the Veteran's best friend, was 
killed in a motorcycle accident at an unspecified point 
during service.

A lay statement received in April 2004 from an individual who 
served with the Veteran, indicates that he recalled in early 
1987 having assisted with the rescue of the Veteran from the 
water following an incident in which his helicopter had 
crashed.

The RO conducted a records inquiry with the United States 
Armed Services Center for Unit Records Research (CURR) as to 
two of the Veteran's stressors involving the incidents in 
which another serviceman was killed during a rescue operation 
in which the Veteran was originally scheduled to participate, 
and the rescue of a Korean national who was injured.  This 
agency responded in February 2007 that it was unable to 
verify these events. 

Records of VA medical treatment indicate a December 2001 
mental health evaluation following referral to a VA substance 
abuse program.  At that time the Veteran had been homeless 
for a year and working as an intern cook at a shelter.  He 
had vague symptoms and was somewhat disorganized.  He 
reported having sleep difficulties with disturbing memories 
of his military service, and questionable blackouts.  He 
described previous private hospitalizations in 1994 for 
psychotic features that may have been drug-induced, and in 
1997 for mood and thought disorders.  The Veteran indicated a 
long history of polysubstance abuse and stated this primarily 
involved marijuana.  The assessment was of an individual 
requesting substance abuse treatment and planning to enroll 
in a PTSD program, with what seemed to be a psychotic 
component to his illness.  He began participation in group 
therapy for PTSD.  Another individual mental health 
evaluation completed December 2001 stated a diagnosis of 
polysubstance abuse, rule out PTSD.  The clinician considered 
that reported symptoms of PTSD did not seem to be causing 
significant interference in the Veteran's life, and in any 
event were not clearly distinguished from the instability and 
impaired functioning brought on by substance abuse.  The 
Veteran continued to also undergo group and individual 
therapy for treatment of substance abuse over a period of 
several years. 

On VA examination in January 2003, the Veteran's lengthy list 
of stressors was listed; however the examiner described him 
as a "less than reliable historian."  The diagnoses were 
polysubstance abuse, in early remission, and personality 
disorder, not otherwise specified.  It was noted that the 
there was insufficient evidence for a diagnosis of PTSD.

A VA physician's general evaluation in August 2003 around the 
time of an automobile accident resulted in the diagnosis of 
polysubstance abuse (alcohol, marijuana, stimulants), in 
early remission; anxiety disorder not otherwise specified 
(likely due to PTSD); and substance induced depression, in 
remission.  The Veteran continued to undergo monitoring and 
treatment for disorders diagnosed on various occasions as 
PTSD, anxiety disorder, and substance-inducted mood disorder.  

The report of a December 2003 private neuropsychological 
consultation pertains to general evaluation for neurological 
residuals from an August 2003 motor vehicle accident. The 
diagnosis following evaluation was neurocognitive disorder, 
not otherwise specified (NOS) (accident-related); PTSD and 
polysubstance abuse (not accident-related). 

An April 2004 report from a VA psychologist states that the 
Veteran had been involved in individual and group 
psychotherapy for PTSD.  The psychologist stated he had 
prescribed medication to the Veteran including to assist with 
sleeping.             He indicated the Veteran experienced 
symptoms of sleep disturbances, irritability including in 
reaction to world events, and intrusive memories and 
flashbacks from during his service. 

The Veteran underwent psychiatric hospitalization at a VA 
facility in August 2005. On admission he reported an increase 
in PTSD intrusive symptoms as evidenced by flashbacks, 
nightmares, intrusive thoughts, increased depression, and 
psychosis. 
The initial diagnostic assessment was of an individual with 
extensive polysubstance abuse, who presented a possible 
psychosis secondary to substance abuse.  He was discharged 72 
hours later.  The diagnoses on subsequent outpatient 
evaluations included substance abuse disorder, PTSD, and 
depression.  However, a June 2008 mental health evaluation by 
a psychiatrist noted that he had seen the Veteran 
approximately 12 times over a 2-year period, and observed 
that he reported longstanding mood variability, but this was 
clearly linked to substance abuse and stopped with prolonged 
abstinence.  The diagnosis was polysubstance abuse, early 
remission; and anxiety disorder NOS (did not meet full 
criteria for PTSD).  

The Veteran underwent a VA Compensation and Pension 
examination by a psychiatrist in April 2009.  The examiner 
indicated his review of the claims file.          As to 
relevant history, the Veteran was employed full-time and had 
recently married and was living with his spouse in a home.  
He had since given up use of marijuana and no longer used any 
form of drugs.  He drank occasionally when going out 
socially.  The Veteran reported that he attempted not to 
think about stressful events from service, and that there 
were still at times reminders of these incidents he 
encountered.  The Veteran remained involved with friends 
through a church to which he belonged.  The Veteran described 
feeling tired at times, and he would often take naps during 
the daytime.  He did not feel hopeless or helpless, but 
worried some about expenses and his spouse.  He reported 
overall that he was enjoying his life situation.  He stated 
he could be irritable, but did not give any examples of this.  
Mental status examination revealed the Veteran spoke in a 
goal-directed manner, and his affect was fully ranged and 
appropriate to content.         There was no idiosyncrasy to 
his use of language, and speech was not pressured or 
tangential.  Cause and effect thinking was maintained.  There 
were no soft signs of psychosis, no frank delusional 
hallucinatory experiences, and no suicidal or homicidal 
ideation elicited.  Recent and remote memory was grossly 
intact.  Judgment seemed adequate.  

The diagnosis was history of polysubstance abuse, currently 
in remission; and personality disorder, NOS.  The VA examiner 
assigned a Global Assessment of Functioning (GAF) score of 
68, referable from difficulty with sleep and daytime 
sleepiness.  The examiner further indicated that the Veteran 
left treatment for PTSD or substance abuse a few years ago, 
and seemed to be doing quite well.  In the examiner's 
opinion, the Veteran's stressors from service did not rise to 
the level that was causing PTSD in the Veteran.  There was no 
evidence to make that diagnosis.  Otherwise, there was a long 
history of substance abuse, as indicated in remission.  The 
Veteran did have some anxiety related to household expenses, 
but that did not seem to require medication and treatment.  
In the view of the examiner, the Veteran was doing the best 
he had in his adult life primarily because he had stopped 
using substances to the degree he had been.  It was noted 
that any impairment in social or occupational functioning was 
at most accompanied by symptoms that were transient and mild.  
No other diagnoses were noted at that time.  The Veteran was 
considered competent to handle VA funds. 

When considering the diagnostic impressions of the Veteran's 
present mental condition which are at times contradictory, 
the most probative evidence that has been obtained disfavors 
finding that a current diagnosis of PTSD is established.
While there are portions of the initial medical history which 
show treatment and monitoring for PTSD and related symptoms, 
the more recent conclusions of a psychiatrist who had 
evaluated the Veteran on several instances, as well as the 
April 2009 VA examiner were that the Veteran did not appear 
to have manifested this disorder. 

Where there are divergent medical opinions of record, it is 
the province of the Board to weigh these opinions, and their 
underlying bases, and determine which to accept as the most 
persuasive.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(the Board may consider and evaluate the underlying basis of 
an opinion on a medical question, and determine whether to 
accept such an opinion under the circumstances).  See also 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  In so doing, the Board is mindful that it 
cannot make its own independent medical determination and 
there must be plausible reasons for favoring one medical 
opinion over another. Evans, 12 Vet. App. at 31. See also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

This determination necessarily involves such factors as 
having reviewed the veteran's claims file, the thoroughness 
of the examination, and the examiner's skill and knowledge to 
offer an informed opinion.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  See also Bloom v. West, 12 Vet. 
App. 185, 187 (1999)                (a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).

The medical evidence of record shows that mental health 
treatment providers originally considered PTSD as one of the 
likely psychiatric diagnoses, and that the Veteran received 
treatment for associated symptoms on both an individual and 
group therapy level.  It warrants mention that at least one 
evaluation in December 2001 raised a question as to whether 
the diagnosis of PTSD was proper, given that the events that 
had brought upon psychological impairment were instead due to 
substance abuse.  Other treatment providers through 2005 and 
for some time afterwards continued to indicate PTSD in their 
overall impression of the Veteran's mental state, along with 
anxiety disorder, depression, and polysubstance abuse.  
Nonetheless, more thorough inquiries into the Veteran's 
condition excluded PTSD as a diagnosis.  The June 2008 
psychiatrist's report observes that after evaluating the 
Veteran 12 times over a 2-year period that his symptoms were 
clearly linked to substance abuse and ended with prolonged 
abstinence, and that he did not meet the full criteria for 
PTSD.  Though VA has not adopted a "treating physician" 
rule that presumptively assigns greater weight to the 
opinions of a consistent medical provider, the above 
physician nonetheless had the basis for an informed opinion 
as to the precise diagnosis of the Veteran's condition.

The April 2009 VA psychiatric examination likewise determined 
that the diagnosis was of history of polysubstance abuse in 
remission, and personality disorder.      The examiner found 
that there was not available evidence to support a diagnosis 
of PTSD.  The opinion reached as to medical diagnosis 
followed an extensive review of the claims folder and a 
thorough examination.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (indicating that access of examining physician 
to the veteran's claims file is a key factor in evaluating 
the probative value of a medical opinion).  The examiner also 
observed there had been a significant improvement in the 
Veteran's level of functioning following cessation of a 
pattern of substance abuse, and at that point he appeared to 
have no more than a mild level of limitation in social and 
occupational functioning. 

Given that the April 2009 VA examination report and 
consistent June 2008 psychiatrist's report represent the most 
factually informed and detailed inquiries into the issue of a 
current medical diagnosis, the Board will accept them as the 
most probative on this subject.  See Elkins v. Brown, supra.  
See also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  As a result, the record does not establish that a 
current medical diagnosis of PTSD is warranted.  The 
preliminary criterion to establish service connection is 
competent evidence of the disability claimed.   Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-
connected injury is limited to those claims which show a 
present disability."); Hicks v. West, 12 Vet. App. 86, 89 
(1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, without a medical diagnosis of PTSD, service 
connection for this disorder cannot be established.  Since 
the competent evidence weighs against a current diagnosis of 
PTSD, the Board will not proceed to further consider whether 
there is a verified        in-service stressor to support a 
clinical diagnosis of PTSD.

2.	Psychiatric Disorder other than PTSD

Based upon the pertinent evidence stated above, there is no 
indication that a present psychiatric disorder was incurred 
or aggravated during service, and hence service connection 
for an acquired psychiatric disorder other than PTSD cannot 
be established.  The diagnosis obtained on VA examination in 
April 2009 was of history of polysubstance abuse in 
remission, and personality disorder NOS.  Previous records of 
VA outpatient treatment refer to diagnoses of anxiety 
disorder, depression, and substance-induced mood disorder.  
The existence of one or more current disabilities having been 
demonstrated, the dispositive issue is whether any post-
service diagnosed disability is causally related to service.  
See 38 C.F.R. § 3.303(d); Watson v. Brown, 4 Vet. App. 309, 
314 (1993), citing Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (discussing requirement of medical causation in 
establishing service connection on a theory of direct 
incurrence).          See also Duenas v. Principi, 18 Vet. 
App. 512, 516 (2004).

To the extent that the Veteran has obtained evaluation and 
treatment for diagnosed polysubstance abuse, currently in 
remission, this condition does not provide a basis for 
service connection, notwithstanding whether it had any causal 
association with an incident of his service.  Generally, VA 
law and regulations preclude an award of direct service 
connection for a disability that originated due to substance 
abuse,       as this is deemed to constitute willful 
misconduct on the part of the claimant.             See 38 
U.S.C.A. § 105; 38 C.F.R. § 3.301(d).  See also VAOPGCPREC 7-
99,          64 Fed. Reg. 52,375 (June 9, 1999).

On the issue of etiology of the diagnosed mood disorders, the 
service treatment history does not indicate complaints or 
symptoms of a psychiatric disorder.            The initial 
documentation of mental health treatment is based on VA 
outpatient records from December 2001.  The earliest instance 
of treatment for a mood disorder that was other than related 
to substance abuse, by the Veteran's report was in 1997, 
which was almost a decade after separation from service.  
Consequently, provided there were evidence of a mental health 
disorder of some type during service, there is no further 
continuity of symptomatology from then until the present time 
period.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
(the elements of in-service incurrence of a disease or 
injury, and an association between that and a present 
diagnosed disability may be substantiated through a 
demonstration of continuity of symptomatology); Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  See also 38 C.F.R. § 
3.303(b).  There is also no current opinion from any VA or 
private treatment provider that relates an acquired 
psychiatric disorder to service.  In the absence of any 
evidence indicating or suggesting that a diagnosed mood 
disorder may be associated with an incident of service, a 
medical opinion is not required to address that same 
consideration.  See McClendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  It 
follows that there is no competent evidence of an etiological 
relationship between a diagnosed mood disorder and the 
Veteran's service.

The April 2009 VA examiner also diagnosed personality 
disorder, NOS. 
Under VA law, a personality disorder is considered to be a 
congenital or developmental defect, and as such, is not a 
disease or injury for compensation purposes.  See 38 C.F.R. 
§§ 3.303(c); 4.9.  Service connection is still permissible 
for such a disorder in the limited circumstance when there 
has been aggravation of  a pre-existing condition during 
service by superimposed disease or injury.              See 
VAOPGCPREC 82-90 (July 18, 1990).  See also Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995).  Here, however, there is no evidence of 
a superimposed incident which would have further aggravated 
any pre-existing personality disorder, as the basis for a 
valid theory of service connection. 

B.	Disorder Manifested by Blackouts

The Board finds that the comprehensive criteria for service 
connection for a disorder manifested by blackouts are not 
met.  While there is no evidence the Veteran currently 
experiences such disability, provided that it were shown to 
manifest in accordance with his recent subjective history, 
there is also no competent evidence medically linking such a 
condition to an incident of service. 

The service treatment history does not provide specific 
mention of complaints of loss of consciousness, or other 
likely related neurological problems.  Moreover, when the 
Veteran was seen for dental evaluation in November 1988, 
shortly before service discharge, he specifically denied 
having, or having had faintness, dizziness, or seizures.  

An August 2003 VA outpatient record refers to the Veteran's 
auto accident earlier that month in which a semi-tractor 
trailer hit his work van, and he was transported to a private 
hospital for receipt of eight stitches for a head wound.  He 
then complained of aching, headaches, numbness in the face 
and left first two fingers, heaviness in the left arm, and 
memory impairment. 

A December 2003 neuropsychological consultation pertained to 
evaluation for neurological residuals from the August 2003 
motor vehicle accident.  The report notes that the Veteran 
was in his usual state of health until the accident when his 
vehicle was hit from behind by a semi-truck.  There was no 
loss of consciousness.  The Veteran was taken by ambulance to 
a private hospital where he received eight staples to a 
laceration in the back of his head.  According to the 
Veteran, after the accident he would become lost in 
conversations and would get disoriented, and he also reported 
increased irritability and some problems with balance.  There 
were no previous motor vehicle accidents or work-related 
injuries reported, apart from a history for a metal pipe 
hitting his head a few years previously, without cognitive 
sequela.  He further described neck pain and headaches that 
radiated upwards from the base of his skull, having had some 
attention and concentration difficulties, and having both 
long and short-term memory difficulties. 

The objective findings were that the Veteran spoke at an 
average rate of speed and volume, with no evidence of 
dysphasia in spontaneous conversation.  Pain behaviors were 
not observed.  Testing as to attention/concentration capacity 
showed in the mildly impaired range on measures of auditory 
memory and working memory, and mild to moderately impaired 
range on sustained and divided attention tasks.  Tests were 
speech and language capacities were generally average, with 
above-average range on a confrontation naming task.  On 
evaluation for memory capacity performance in screening 
memory testing was in the above-average range.  The Veteran 
performed in above-average range for immediate recognition of 
visual memory, average range for immediate recall for story 
learning, and average range on the delayed recognition/recall 
screening measures.  In testing for executive function and 
problem solving capacities, the Veteran performed in the 
mildly impaired range on measure of planning and impulse 
control, and average range on a word generation task.  There 
were no deficits noted in motor function.                   
On psychological testing an MMPI-2 indicated a 
straightforward response style indicating health concerns, 
physical symptoms, clinical depression, and a history for 
legal problems. 

The diagnosis following evaluation was neurocognitive 
disorder, NOS (accident-related); PTSD and polysubstance 
abuse (not accident-related).  The psychologist noted that 
the Veteran presented with some mild impairments in the areas 
of attention/concentration and executive functions, which 
would be consistent with a resolving post-concussional 
syndrome, but also consistent with a history of psychiatric 
and substance abuse problems.  There was some indication that 
psychosocial factors played a role in the Veteran's reported 
cognitive difficulties. 
On an April 2009 VA neurological examination, the Veteran 
reported that during a rescue operation involving a Korean 
tanker after he was lowered from the helicopter to the ship's 
deck there was an electrical discharge from the helicopter, 
which sent an electrical shock through his right hand and 
down the right foot.  The Veteran stated he supposedly had 
continued to render medical care to the patient, but had 
substantial memory loss for the event and had several gaps in 
his own perception of the sequence of events.  The Veteran 
reported having headaches, with pain on the left side of the 
head near the eyes, on average 2 to 3 times per week, worse 
with stress, and frequent use of lights.  He reported 1 
incapacitating headache per month.  He reported increased 
sensitivity to smell, but no loss of smell.  He reported 
photosensitivity, and some visual blurring.  The Veteran 
described paresthesias of both feet, right greater than left, 
and both hands, right greater than left.  He denied seizures.  
He also denied blackouts in the past year.  He did report 
that he became irritated when exposed to strobe lights.  It 
had been greater that a year since his last blackout, and he 
did not remember the circumstances of that.  

Physical examination showed that speech was intact, without 
word-finding problems or aphasia.  Neurologically, the 
cranial nerves and motor examination were normal.  As to 
sensation, there was a slight decrease to light touch, 
pinprick, and vibration on the right distal lower extremity 
and hands, otherwise sensation was normal. Coordination was 
normal, including normal gait, without deviation or assistive 
device.  There were some bumps on back of the skin of the 
right calf, like a folliculitis, which the Veteran reported 
may have been the area of the exit wound from the electrical 
discharge.  There was a questionable Tinel sign in that area.   
The Veteran also reported that he had an electrical or static 
discharge between his digits, which he could not demonstrate 
on attempting to do so.  A June 2004 EMG study was 
essentially normal.  The diagnosis was, in pertinent part, 
history of mild traumatic brain injury associated with 
exposure to electrical discharge; and history of blackouts, 
resolved, with none in the last year. 

In view of these findings, the most recent evaluation on the 
April 2009 VA neurological examination stated a history of 
blackouts that had resolved, and with the last such 
occurrence more than one year previously.  The indication 
from the examiner's report is that any disorder associated 
with periodic blackouts had resolved.  The fact that the 
Veteran reported the occurrence of a blackout as described 
within 1 to 2 years of the April 2009 examination nonetheless 
provides the potential likelihood of a condition that would 
qualify as a current disability for VA purposes.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (the existence of 
a current disability may be satisfied when a claimant has a 
disability at the time a claim for compensation is filed or 
during the pendency of that claim even though the disability 
resolves prior to the Secretary's adjudication of the claim).

On the subject of causation, however, there is no evidentiary 
basis to find that a disorder manifested by loss of 
consciousness developed incidental to service.    Such 
disorder did not exist during service, nor did it appear to a 
compensable degree within one-year of service discharge, 
under which circumstances a chronic disorder will be presumed 
service-connected.  See 38 C.F.R. §§ 3.307, 3.309(a).  
Rather, the earliest indication of blackouts is dated more 
than 15 years following separation from service.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a 
lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim).  There is no medical 
opinion of record suggesting that the Veteran has a history 
of blackouts which is attributable to service.  By all 
indication the April 2009 examiner declined to offer such an 
opinion on causation upon finding that the history of 
blackouts had most likely resolved.  Significantly, moreover, 
is the occurrence of an August 2003 post-service motor 
vehicle accident which must be considered as an intercurrent 
injury and a plausible contributing factor to the disorder 
claimed.  In any event, there is no competent evidence to 
indicate that the claimed disorder of blackouts has an 
objective casual association with the Veteran's service.

C.	Disorder Manifested by Memory Loss

There is no competent medical evidence that the Veteran 
currently has a disorder manifested by memory loss, and hence 
this claim on appeal is being denied.             The Veteran 
immediately following an August 2003 auto accident on VA 
outpatient evaluation described as one of his symptoms memory 
impairment, however he          has not since objectively 
demonstrated any such symptom.  During a December 2003 
neuropsychological consultation on the contrary, diagnostic 
testing showed that the Veteran consistently had average to 
above-average test results on several procedures for purposes 
of determining memory capacity.  The overall impression was 
of some mild impairments in the areas of 
attention/concentration and executive functions, without 
discussion of memory loss.  Furthermore, following an April 
2009 VA neurological examination, the diagnosis was, in 
pertinent part, history of mild traumatic brain injury 
associated with exposure to electrical discharge.  However, 
there was no specific reference to complaints, symptoms or 
diagnoses pertaining to memory loss.  

The indication from the above is that the Veteran has not 
sustained a disability that has been manifested by 
symptomatology of memory loss.  While he complained of loss 
of memory in August 2003, objective means to attempt to 
verify such a disorder a few months later did not confirm its 
existence.  Apart from the absence of a current diagnosed 
disability, the Board points out that any initial complaints 
of memory loss were associated entirely with the August 2003 
accident as a nonservice-related event.  The present inquiry 
is limited to whether there is evidence of a qualifying 
disability however, and for the reasons indicated this is not 
shown to exist.  Competent evidence of a current disability 
is a requirement for a valid claim for service connection.  
See 38 U.S.C.A. § 1110; Moore, 21 Vet. App. at 215; Rabideau, 
2 Vet. App. at 144.  See also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Based upon the lack of medical 
evidence of the disability claimed, a claim for service 
connection for a disorder manifested by memory loss cannot be 
established.

D.	Giant Cell Tumor of the Right Foot

Treatment records from Dr. R.P., a private orthopedist, 
indicate that in January 1997 the Veteran presented with 
pathological stress fracture through a bone cyst in the 
second metatarsal.  The onset of pain was approximately three 
weeks previously when the Veteran had stepped off a curb, and 
later felt a sharp pain in the right foot on weightbearing.  
The initial impression was of a pathologic fracture through 
second metatarsal right foot, with x-rays showing what 
appeared to be a pathologic fracture through a cystic lesion, 
although there was a question of the cyst being somewhat 
larger.  The following month an excisional biopsy was taken 
of the lesion which showed a giant cell tumor of the area.  
Follow-up evaluation in March 1997 indicated the tumor had 
been completely removed during the biopsy, and the area was 
healing well.  The Veteran described stiffness in joints of 
the right foot but otherwise had no complaints.  In April of 
that year, the wound appeared well-healed, and while there 
was still some decreased range of motion, the paresthesias on 
the medial aspect of the second toe were improving.  In July, 
the Veteran had good range of motion, absence of pain over 
the debridement site, and no signs of lytic lesions.  In 
subsequent months there was no indication of a residual tumor 
or any reoccurrence.  A May 1998 evaluation also noted in the 
right foot the development of third web space entrapment of 
the interdigital nerve, for which the Veteran received the 
injection of pain relief medication. 

On an April 2009 VA neurological examination, the diagnosis 
was, in pertinent part, history of mild traumatic brain 
injury associated with exposure to electrical discharge.  
Also diagnosed was status-post removal of giant cell tumor of 
the right foot.  The examiner noted this was in a different 
location than the Veteran's exit wound from an electrical 
shock during service.  According to the examiner, there was 
no known association between exposure to electricity and 
formation of giant cell tumors.  There were no significant 
residuals except for a small well-healed scar.

As there is no indication of any current continuation of the 
excised giant cell tumor of the right foot, or that any 
residuals of this condition are service-related, the claim 
for service connection for this disorder is not 
substantiated.  Preliminarily, the Veteran underwent complete 
excision of a tumor in the right foot near the second 
metatarsal in February 1997, and has not experienced any 
recurrence including during pendency of the instant claim for 
service connection.  He still may attempt to obtain service 
connection for residuals of the giant cell tumor of the right 
foot as a claimed current disability.  See 38 U.S.C.A. § 
1110; Rabideau, supra; Brammer, supra.  The April 2009 VA 
examiner has indicated that generally there were no 
significant residuals, although a well-healed scar was 
present.  

Pertaining to the etiology of residuals of the tumor of the 
right foot and its removal, however, there is no reason to 
suggest that the condition began in service.            The 
Veteran did not sustain a right foot injury or have relevant 
symptomatology during his service.  The January 1997 
evaluation records further specifically note the onset of 
right foot pain and discomfort just three weeks previously.                
The requirement of a causal nexus between a claimed 
disability and service therefore has not been met, as a 
prerequisite to demonstrate entitlement to service 
connection. 

Conclusion

In adjudicating these matters on appeal, the Board has taken 
into consideration the assertions of the Veteran in 
furtherance of his claims.  As the Veteran is a layperson 
without a medical background and training however, his 
statement on a question such as the diagnosis, and/or 
etiology of a claimed disability cannot be dispositive and 
requires consistent medical evidence.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

For these reasons, the Board is denying the claims on appeal 
for service connection for an acquired psychiatric disorder 
including PTSD, disorders manifested by blackouts and memory 
loss, and a giant cell tumor of the right foot.                          
The preponderance of the evidence is unfavorable on the 
claims, and under these circumstances the benefit of-the-
doubt doctrine does not apply.  38 U.S.C.A.             § 
5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for a disorder manifested by blackouts is 
denied.

Service connection for a disorder manifested by memory loss 
is denied.

Service connection for a giant cell tumor of the right foot 
is denied.




REMAND

The Board finds that additional development of the claims for 
service connection for disorders manifested by numbness of 
the right arm and leg is warranted prior to issuance of a 
decision on these matters.

The report of the April 2009 VA neurological examination 
indicates the Veteran's report that while completing a search 
and rescue mission as a Navy rescue swimmer, there was an 
incident in which he was injured after having been lowered 
from a helicopter to the deck of a stranded ship.  The 
Veteran explained that as he reached up to the litter on 
which individuals were transported to and from the 
helicopter, there was an electrical discharge from the 
helicopter causing an electrical shock that went through the 
right hand and down to the right foot.  It is noted, in this 
regard, that this account is completely unsupported by an 
entries in the service treatment or personnel records.  

During the examination the Veteran subjectively reported 
paresthesias of both hands and feet, right greater than left 
side.  The neurologist's evaluation indicated slight decrease 
to light touch, pinprick, and vibration on the right distal 
lower extremity and hands, and otherwise sensation normal.  
He noted review of a June 2004 EMG study that was essentially 
normal.  

The diagnosis in relevant part was history of mild traumatic 
brain injury associated with exposure to electrical 
discharge.  The VA examiner further diagnosed a mild 
subjective sensory deficit distally of the right arm and 
right leg, with no evidence of peripheral neuropathy, carpal 
tunnel syndrome, or radiculopathy of EMG study.  According to 
the examiner, this was "temporally related" following 
exposure to the electrical discharge.  He observed that 
patients with exposure to electricity did often report a 
variety of sensory experiences that could not be picked up on 
an EMG.

The Board finds that the above diagnosis and medical opinion 
do not sufficiently resolve the Veteran's claims, initially 
on the question of a current disability since it           is 
not clear whether the VA examiner actually considered there 
to have been a diagnosable condition.  As the EMG study upon 
which he relied was dated from several years previously, 
another such evaluation should be completed.  On the subject 
of etiology, a more conclusive opinion is also required.  The 
Veteran's own report of having experienced an electrical 
shock injury as described should be considered in determining 
the cause of the disorder claimed, even absent documentation 
from service records.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is 
credible and competent, the absence of contemporaneous 
medical documentation does not preclude further evaluation as 
to the etiology of the claimed disorder).  An opinion on 
whether any current diagnosed disability is service-related 
should be stated in sufficiently definitive terms to permit a 
determination on the issue of causation.  Thus, another VA 
neurological examination should be scheduled.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim).

In addition, while this case is on remand, the RO/AMC should 
undertake appropriate action to acquire further VA outpatient 
records.  The most contemporaneous such reports have been 
obtained from the VA Medical Center (VAMC) in Denver, 
Colorado, and are dated up until June 2008.  The RO/AMC 
should obtain complete records from this facility and 
associate them with the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  See 
also, 38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable 
efforts to obtain relevant records in the custody of a 
Federal department or agency).

Also, during the pendency of this appeal, the Court issued 
the decision of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), which held that the notice 
requirements from the Veterans Claims Assistance Act of 2000 
(VCAA) as specified at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including notice to the claimant that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  The RO should 
provide the Veteran with a supplemental notice pertaining to 
these downstream elements of his claims.

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO/AMC should send the Veteran 
another VCAA letter in accordance with the 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(b)(1) (2008), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
which provides explanation of the 
information or evidence needed to 
establish a downstream disability rating 
and effective date.

2.	The RO/AMC should obtain complete 
medical records from the VA Medical Center 
in Denver, Colorado, as well as all 
associated clinics or other VA facilities 
identified in the records, which have not 
been previously associated with the file, 
dated since June 2008.  In requesting 
these records, the RO/AMC should follow 
the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.                      
All records/responses received should be 
associated          with the claims file.

3.	Schedule the Veteran for a VA 
neurological examination to determine the 
current diagnosis and likely etiology of 
his claimed disorders manifested by 
numbness of the right arm and leg, if 
possible, with the physician who conducted 
the April 2009 VA examination.

The following considerations will govern 
this examination:
	
a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.         
All indicated tests and studies must 
be performed, (including an EMG study 
of the bilateral upper and lower 
extremities), and any indicated 
consultations must be scheduled. 

b.	The examiner should indicate whether 
the Veteran currently has a disability 
manifested by numbness of the right 
arm, and/or a disability manifested by 
numbness of the right leg.

c.	The examiner should then indicate 
whether the diagnosed disability or 
disabilities are at least as likely as 
not causally related to the Veteran 
service, specifically, to an incident 
in which he alleges he sustained an 
electric shock during a search and 
rescue operation in his capacity as a 
Navy rescue swimmer.  In providing the 
requested opinion, the examiner should 
note his consideration of the 
significance, if any, of an April 2001 
post-service injury in which the 
Veteran was struck by a falling pipe 
and August 2003 motor vehicle accident 
as potential causes or contributing 
factors to the claimed injuries.  The 
examiner should further note his or 
her review of the prior April 2009 VA 
neurological examination report.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

4.	Then review the claims file.  If 
any of the directives specified in this 
remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication.  Stegall 
v. West, 11 Vet. App. 268 (1998). 
5.	Thereafter, the RO should 
readjudicate the claims on appeal for 
service connection for a disorder 
manifested by numbness of the right arm, 
and a disorder manifested by numbness of 
the right leg.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


